Citation Nr: 0909236	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as due to VA inpatient treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
January 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as incurred during VA inpatient 
treatment in 1985.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has hepatitis C that was diagnosed in 1992.  He 
contends that he contracted the disease as a result of a 
blood transfusion and surgery in 1985 at the VA Medical 
Center (VAMC) in Tucson, Arizona.

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment, or 
from VA training and rehabilitation services, in the same 
manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the veteran's willful 
misconduct.  When additional disability is caused by VA 
hospital care, medical or surgical treatment, or examination, 
the proximate cause of the additional disability must be: 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the care, treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The Veteran received treatment at the Tucson VAMC in August 
and September 1985, after sustaining injury of his left knee 
in a motor vehicle accident.  He underwent surgery to repair 
the knee injury.  Treatment records, including a detailed 
operation report, do not indicate that he received a blood 
transfusion.  He received additional inpatient treatment in 
November and December 1985, to address poor range of motion 
in the knee.  That treatment included manipulation of the 
knee under anesthesia.

In 2006, a VA physician reviewed the Veteran's claims file.  
The RO did not receive records of the 1985 treatment of the 
Veteran at the Tucson VAMC until 2007, so those records were 
not in the file when the physician reviewed it.  The 
physician found that the Veteran had little history of risk 
factors for hepatitis C.  The physician noted that testing of 
the blood supply for hepatitis C was not widespread before 
1992.  The physician stated that, if it were confirmed that 
the Veteran had a blood transfusion in 1985, it would be his 
opinion that it was more likely than not that the Veteran 
incurred the hepatitis C at the time of the transfusion 
and/or the surgery.

The 1985 treatment records confirm that the Veteran had 
surgery but do not indicate that he had a transfusion.  
Because those records were not obtained in time for the 2006 
review, there has been no medical opinion addressing the 
likelihood that the Veteran's hepatitis C is attributable to 
the 1985 treatment that is now shown to have included surgery 
but not transfusion.  The Board will remand the case to 
obtain a new medical opinion based on the all of the now 
assembled evidence.

If the medical opinion ultimately supports a connection 
between the 1985 surgery and treatment and the Veteran's 
hepatitis C, medical opinions regarding additional questions 
will be needed.  The outcome of the 38 U.S.C.A. § 1151 claim 
then would depend on whether the transmission of hepatitis C 
through the 1985 surgery and treatment constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
health care personnel, or whether the transmission of that 
disease through the surgery and treatment can be said to be 
an event that was not reasonably foreseeable.  








Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran's 
claims file to a VA physician for a new 
review.  The physician's review should 
include records of treatment of the 
Veteran at the Tucson, Arizona VAMC in 
1985.  Those records show that the Veteran 
underwent knee surgery, but do not state 
that he received a blood transfusion.  The 
reviewing physician should provide 
opinions addressing the following 
questions:

A. Is it at least as likely as not 
that the Veteran contracted hepatitis 
C as a result of VA knee surgery and 
treatment in 1985?

B. Can any transmission of hepatitis C 
to the Veteran during 1985 VA surgery 
and treatment reasonably be considered 
to be the result of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA health care 
personnel?

C.  Was any transmission of hepatitis 
C to the Veteran during 1985 VA 
surgery and treatment an event that 
was not reasonably foreseeable?

The reviewing physician should explain the 
reasons for the conclusions reached.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).




